Exhibit 10.1


kfsceotransitionpress_image1.jpg [kfsceotransitionpress_image1.jpg]
KINGSWAY ANNOUNCES CHANGE IN CHIEF EXECUTIVE OFFICER


Toronto, Ontario (September 5, 2018) - (TSX: KFS, NYSE: KFS) Kingsway Financial
Services Inc. (“Kingsway” or the “Company”) is pleased to announce that Mr. John
T. (“JT“) Fitzgerald, formerly the Company's President and Chief Operating
Officer, has been appointed to the role of Chief Executive Officer and President
effective today.


Mr. Larry G. Swets, Jr., former Chief Executive Officer, will transition to a
role as Senior Advisor to the Company and will remain on the Company’s Board of
Directors.


“JT's appointment and the orderly transition announced today are the culmination
of a careful and deliberate process overseen by the Board of Directors,” said
Terence Kavanagh, Chairman of Kingsway’s Board of Directors. “The Board believes
this is the appropriate time for a transition given the anticipated completion
of the Mendota sale and the shift in focus away from merchant banking activities
towards executing our Extended Warranty Segment strategy. We have been impressed
by JT's contributions to the Company in his role as President and COO and are
confident that he is the right leader to guide Kingsway through the next phase
of its evolution. We are also pleased that Larry will continue as a Senior
Advisor and Director and will focus on maximizing the value of our portfolio of
passive investments and our NOL utilization strategy via our Leased Real Estate
segment.”


Mr. Fitzgerald stated, “I am honored to lead this great company and eager to
begin expanding upon the foundation built by Larry. I believe Kingsway's
portfolio of operating companies has excellent organic growth opportunities and
margin improvement potential. I also believe that we will have opportunities to
grow our portfolio via strategic acquisitions. I look forward to working with
our talented and dedicated team to help Kingsway grow and prosper.”


Mr. Kavanagh continued, “Over the last decade at Kingsway, Larry accomplished
much, and we are thankful for his outstanding leadership during his entire
tenure. As CEO, Larry significantly improved Kingsway, restructuring its balance
sheet, delivering strong returns in its portfolio, and building a great team.
Under Larry's leadership, Kingsway became a stronger and more focused company,
and now consists of businesses with talented leadership and strong market
positions. The Board looks forward to its ongoing involvement with Larry as both
an Advisor to and Director of the Company.”


Mr. Swets said, “It has been a privilege to lead Kingsway for the past eight
years. I am proud of all that the team has accomplished, and I’m very pleased
that JT Fitzgerald has been appointed to succeed me. This transition represents
the natural evolution of the collaborative relationship JT and I have developed
since he joined the Company. I look forward to my ongoing involvement and
specific focus on NOL utilization and investment value maximization, and I share
the Board's confidence that Kingsway will flourish under JT’s leadership.”


As CEO, Mr. Fitzgerald will continue to serve on Kingsway’s Board of Directors,
which he joined in April 2016.


About the Company
Kingsway is a holding company that owns or controls subsidiaries primarily in
the insurance, extended warranty, asset management and real estate industries.
The common shares of Kingsway are listed on the Toronto Stock Exchange and the
New York Stock Exchange under the trading symbol “KFS.”
 




--------------------------------------------------------------------------------

Exhibit 10.1






Forward-Looking Statements
This press release includes “forward-looking statements” within the meaning of
Section 27A of the Securities Act of 1933 and Section 21E of the Securities
Exchange Act of 1934 that are not historical facts, and involve risks and
uncertainties that could cause actual results to differ materially from those
expected and projected. Words such as “expects,” “believes,” “anticipates,”
“intends,” “estimates,” “seeks” and variations and similar words and expressions
are intended to identify such forward-looking statements. Such forward-looking
statements relate to future events or future performance, but reflect Kingsway
management’s current beliefs, based on information currently available and
include statements relating to the proposed sale of our insurance subsidiaries.
A number of factors could cause actual events, performance or results to differ
materially from the events, performance and results discussed in the
forward-looking statements, including the failure to consummate the proposed
sale of our insurance subsidiaries, the failure to obtain necessary regulatory
approvals and the diversion of management time on transaction-related matters.
For information identifying important factors that could cause actual results to
differ materially from those anticipated in the forward-looking statements,
please refer to the section entitled “Risk Factors” in the Company’s 2017 Annual
Report on Form 10-K. Except as expressly required by applicable securities law,
the Company disclaims any intention or obligation to update or revise any
forward-looking statements whether as a result of new information, future events
or otherwise.


Additional Information
Additional information about Kingsway, including a copy of its 2017 Annual
Report and filings on Forms 10-Q and 8-K, can be accessed on the Canadian
Securities Administrators’ website at www.sedar.com, on the EDGAR section of the
U.S. Securities and Exchange Commission’s website at www.sec.gov or through the
Company’s website at www.kingsway-financial.com.












